Case 6:21-cv-00254-MAD-ML Document 1-1 Filed 03/05/21 Page 1 of 7

EXHIBIT A
Case 6:21-cv-00254-MAD-ML Document 1-1 Filed 03/05/21 Page 2 of 7

 

(FILED: OTSEGO COUNTY CLERK 11/10/2020 03:31 PM)

NYSCEF DOC. NO. 1

INDEX NO. EF2020-690

 

STATE OF NEV
SUPREME Col

RECEIVED NYSCEF: 11/10/2020

V YORK

URT COUNTY OF OTSEGO

 

ALLAN R. PEA

-against-

WAL-MART S’

RSALL,
Plaintiff, SUMMONS
ORES EAST, LP,

Defendant.

 

To the above namned Defendant:

Youarek
answer, or, if the

plaintiff’s attorneys within 20 days after the service of this summ

where service is
completion of se
or answer, judgy

Plaintiff
County where th
Morris, County ¢

Dated thi

To the above naj
judgement agains
together with the

ereby Summoned to answer the complaint in this action, and to serve a copy of your
complaint is not served with this summons, to serve a notice of appearance, on the
ons, exclusive of the day of service,
made by delivery upon you personally within the state, or within 30 days after
rvice where service is made in any other manner. In case of your failure to appear
nent will be taken against you by default for the relief demanded in the complaint.

lesignates Otsego County as the place of Trial. The basis of the venue is the
¢ plaintiff resides. Plaintiff resides at 2403 State Highway 51, in the Town of
f Otsego, State of New York.

5 10" day of November, 2020

Tp, BASDEKIS DEY, PLLC

THEODOROS BASDEKIS, ESQ.
Attorneys for Plaintiff(s)

Office and Post Office Address

48 Dietz Street-Suite C

Oneonta, New York 13820

TEL #(607) 432-9341 FAX#607-432-1986

med Defendant: The nature of the action is personal injury. The relief sought:

st the defendants in an amount to be determined upon the trial of this action,
interest, costs and disbursements of this action.

‘“ lof 1

 
Case 6:21-cv-00254-MAD-ML Document 1-1 Filed 03/05/21 Page 3 of 7

 

(FILED: OTSEGO COUNTY CLERK 11/10/2020 03:31 PM
NYSCEF DOC. NO. 2

INDEX NO. EF2020-690
RECEIVED NYSCEF: 11/10/2020

STATE OF NEW YORK
SUPREME COURT COUNTY OF OTSEGO

 

ALLAN R. PEARSALL,

-against-

WAL-MART 81

VERIFIED
Plaintiff, COMPLAINT

tORES EAST, LP,

Defendant.

 

Plaintiff,

Allan R. Pearsall, by his attorneys, Scarzafava, Basdekis & Dadey, PLLC, as

and for his Verified Complaint against the defendant herein, upon information and belief, alleges

as follows:

I. PARTIES

1, That, upgn information and belief, at all times hereinafter mentioned, plaintiff, Allan R.

Pearsall,

Wwas and is a resident of 2403 State Highway 51, in the Town of Morris, County

‘of Otsego, State of New York.

2, That upon information and belief, at all times herein mentioned, the defendant, Wal-Mart
I

Stores E:
the State

st, LP, was an Delaware foreign limited partnership qualified to do business in
of New York, Said corporation was transacting and transact business within the

State of New York, owns real property situated within New York State, and committed a
tortious act within New York State, hence establishing jurisdiction as conferred by CPLR

 

Sections 801 and 302.
I. AND F
FIRST CAUSE OF ACTION
3. That upon information and belief, at all times herein mentioned defendant, Wal-Mart

Stores East, LP, was and still is engaged in owning, conducting, and operating a retail
store located at 5054 State Highway 23, in the Town of Oneonta, County of Otsego, State
of New York.

4. That upo

information and belief, at all times hereinafter mentioned, the defendant, Wal-

Mart Stores East, LP, had a duty to inspect, maintain, and care for the retail store located
on 5054 State Highway 23, in the Town of Oneonta, County of Otsego, State of New

York,

5. That upon information and belief, on or about March 13, 2020, the plaintiff, Allan R.

1 of 5

 
 

10,

I,

Case 6:21-cv-00254-MAD-ML Document 1-1 Filed 03/05/21 Page 4 of 7
(FILED: OTSEGO COUNTY CLERK 11/10/2020 03:31 PM ' INDEX NO. EF2020-690

NYSCEF DOC. NO. 2

RECEIVED NYSCEF: 11/10/2020

Pearsall due in whole or in part, to the negligent acts and/or omissions of the defendant,
Wal-Matt Stores East, LP, its agents, servants, or employees, was caused to was caused to
fall near|the hunting and ammunition department inside the Wal-Mart located at 5054
State Highway 23, in the Town of Oneonta, County of Otsego, State of New York,
thereby sustaining the injuries hereinafter pled.

That upon information and belief, the March 13, 2020 incident caused multiple and
severe injuries to the plaintiff's body in general, including but not limited to, injuries to
his right| shoulder, right arm, and right hand. As a result, he was rendered sick, sore,
lame, and disabled and was required to submit to medical care.

That upon information and belief, the accident and the resulting injuries to plaintiff, Allan
R. Pearsall, were proximately caused by reason of the negligence of the defendant, Wal-
Mart Stares East, LP, its agents, servants, or employees, without any fault, negligence, or
culpable| conduct on the part of the plaintiff contributing thereto.

That upon information and belief, the negligence of the defendant, Wal-Mart Stores East,
LP, its agents, servants, or employees, consisted of, but was not limited to, the following:

a.

9 po

maintaining the retail store located at 5054 State Highway 23, in the Town of
Qneonta, County of Otsego, State of New York in a condition unsafe to
customers;

failure to warn of an unsafe condition;

failure to adequately inspect the floor in question;

failure to remove a dangerous condition from the floor in question;

in permitting the floor of the store for the use of plaintiff and others to remain in a
dangerous condition after actual notice and/or constructive notice of such
condition;

failure to mop, dry, or otherwise remove a dangerous and slippery condition from
the floor in question;

negligent training of employees;

negligent display of goods available for sale in the hunting/ammunition
department;

failure to properly assist customers in the hunting/ammunition department view
goods available for sale; and

violating the laws of the State of New York in such cases made and provided in

e rules of law promulgated thereunder,

 

   

That by reason of the foregoing, the defendant, Wal-Mart Stores East, LP breached its
duty of care to the plaintiff.

 

Upon information and belief, this action is within one or more exceptions of Article 16 of
the CPLK with respect to the liability of joint and several tortfeasors.

That upon information and belief, as a result of the negligence set out above, the plaintiff,

2 of 5

 
 

Case 6:21-cv-00254-MAD-ML Document 1-1 Filed 03/05/21 Page 5 of 7

 

(FILED: OTSEGO COUNTY CLERK 11/10/2020 03:31 PM INDEX NO. EF2020~-690
NYSCEF DOC, NO. 2 RECEIVED NYSCEF: 11/10/2020

Allan Rj Pearsall, has sustained and will sustain the following damages:
oss of wages, past and future;
physical impairment, past and future;
isfigurement, future;
edical expenses, past and future;
hysical pain and suffering, past and future;
ental pain and anguish, past and future; and
loss of enjoyment of life, past and future.

 

mM hOB of

12. That the amount of damages sought herein exceeds the jurisdictional limits of all lower
courts which would otherwise have jurisdiction.

WHEREFORE, plaintiff, Allan R. Pearsall, demands judgment against the defendant,
Wal-Mart Stores East, LP, in an amount to be determined upon the trial of this action, together
with the interest, costs and disbursements of this action.

© Me BASDEKIS & DADEY, PLLC

Theodoros Basdekis, Esq.
Attorneys for Plaintiff
Office & P.O, Address

48 Dietz Street, Suite C
Oneonta, New. York 13820
(607) 432-9341

Dated: November 10, 2020

3 of 5

 
Case 6:21-cv-00254-MAD-ML Document 1-1 Filed 03/05/21 Page 6 of 7

 

METED: OTSEGO COUNTY CLERK 11/10/2020 03:31 PM . INDEX NO. BF2020-690
WYSCEF DOC. NO. 2 RECEIVED NYSCEF: 11/10/2020

CERTIFICATION PURSUANT TO THE RULES OF THE CHIEF ADMINISTRATOR § 130-
1.1(a).

Dated: November 10, 2020 .
SCARZAFAVA, BASDEKIS & DADEY, PLLC

Ap

THEODOROS BASDEKIS, ESQ.
Attorneys for Plaintiff(s)

Office & P.O. Address

48 Dietz Street Suite C

Onconta, New York 13820

Tel # (607) 432-9341

Fax #(607) 432-1986

 

4 of 5

 
 

Case 6:21-cv-00254-MAD-ML Document 1-1 Filed 03/05/21 Page 7 of 7

 

(FILED: OTSEGO COUNTY CLERK 11/10/2020 03:31 PM INDEX NO. EF2020-690
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 11/10/2020

STATE OF NEW YORK
COUNTY OF OTSEGO, SS:

INDIVIDUAL VERIFICATION

Plaintiff, Allan R. Pearsall, deposes and says that the deponent is the plaintiff in the within
action; that deponent has read the foregoing Summons and Verified Complaint, and that the same
is true to the deponent’s own knowledge, except as to the matters therein stated to be alleged on
information and belief, and that as to those matters deponent believes them to be true.

 

‘an R. Pearsall |

Sworn to before me this
10th day of November, 2020

 

My commission expires:

 

Oran

NOTARY PUBLIC. ¢
Nes |e

Qualifies
Cominiss

  

 

 

 

5 of 5

 

 
